           Case 1:19-cv-10200-AJN Document 41 Filed 09/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                  9/30/20
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
Allen Architectural Metals, Inc.,                                      :
                                                                       :
                                    Plaintiff,                         :     19-cv-10200 (AJN)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
Paragon Restoration Corp., et al.,                                     :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- :
                                                                       X

ALISON J. NATHAN, United States District Judge:

        It having been reported to this Court that this case has been settled, Dkt. No. 40, it is
hereby ORDERED that the above-captioned action is discontinued without costs to any party
and without prejudice to restoring the action to this Court’s calendar if the application to restore
the action is made within ninety (90) days. To be clear, any application to reopen must be filed
within ninety days of this Order; any application to reopen filed thereafter may be denied solely
on that basis.

        All scheduled conferences are hereby adjourned. Within the ninety-day period
provided for in this Order, the parties may submit to the Court their own Stipulation of Dismissal
for the Court to So Order. Pursuant to Rule 5.A. of the Court’s Individual Practices in Civil
Cases, the Court will not retain jurisdiction to enforce a settlement agreement unless the terms of
the agreement are made part of the public record.

      SO ORDERED.

Dated: September 30, 2020                                  __________________________________
       New York, New York                                           ALISON J. NATHAN
                                                                  United States District Judge
